Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the light-emitting layer".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (20160104854).



    PNG
    media_image1.png
    569
    472
    media_image1.png
    Greyscale

Regarding claim 1, Jeon teaches an electron transport layer (please see above), comprising: 
ETL2; please see figure above); and 
a second electron transport film (ETl1; please see figure above) disposed at a side of the first electron transport film and stacked with the first electron transport film, 
wherein an energy level of a conduction band of a material included in the second electron transport film is greater than an energy level of a conduction band of a material included in the first electron transport film, and the energy level of the conduction band of the material included in the second electron transport film is less than an energy level of a conduction band of a material included in the light-mining layer (please see figure above).
Regarding claim 2, Jeon teaches an electron transport layer according to claim 1, wherein an energy level of a valence band of the material included in the second electron transport film is less than an energy level of a valence band of the material included in the first electron transport film (please see figure above).
Regarding claim 3, Jeon teaches an electron transport layer according to claim 1, wherein a thickness of the second electron transport film is less than a thickness of the first electron transport film (see par. 21 and 22).
Regarding claim 7, Jeon teaches an method of manufacturing an electron transport layer (please see fig. 9 and par. 145 and 146), wherein the method is used to manufacture the electron transport layer according to claim 1, the electron transport layer is applied to a light-emitting device, the light-emitting device includes a light-emitting layer, and the electron transport layer is disposed at a side of the light-emitting 
Regarding claim 8, Jeon teaches an method according to claim 7, wherein stacking the first electron transport film and the second electron transport film together, includes: forming the first electron transport film on a base by using a film forming process; and forming the second electron transport film on a surface of the first electron transport film facing away from the base by using a film forming process (please see fig. 9 and par. 145 and 146).
Regarding claim 9, Jeon teaches an method according to claim 7, wherein stacking the first electron transport film and the second electron transport film together, includes: forming the first electron transport film by using a film forming process; forming the second electron transport film by using a film forming process; and combining the first electron transport film and the second electron transport film together (please see fig. 9 and par. 145 and 146).
Regarding claim 14, Jeon teaches an light-emitting device, comprising: the electron transport layer according to claim 1, the electron transport layer including the first 
Regarding claim 16, Jeon teaches an display apparatus, comprising a plurality of light-emitting devices according to claim 14 (please see fig. 7).
Allowable Subject Matter
Claim 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10, which depends on claim 9, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to based on its dependency on claim 10.

Claim 12, which depends on claim 9, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to based on its dependency on claim 12.

Claim 15, which depends on claim 14, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894